Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 31, 2021 have been fully considered but they are not persuasive. The Applicant argues that Taylor does not teach a “support member supporting the sensor” as Claim 1 recites.  The Examiner respectfully disagrees.  Taylor teaches that the machine coordinate frame M and a sensor coordinate frame S have their “origin fixed at a certain point on machine 100” (¶ 19; Figures 1 and 2), and are slightly offset from one another (¶ 19).  Additionally, from the further teaching of range sensors on the machine (¶ 21; sensor102 and machine 100 of Figure 1), a person of skill in the art might well conclude that the machine coordinate frame M from Taylor supports one or more sensors. 
The Applicant further argues that a person of skill in the art would not have combined the Taylor and Xu references, because adding an acceleration sensor in the system of Taylor would make the system more complicated.  The examiner respectfully disagrees.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Xu reference (US 2005/0102083 A1) cited in the Non-Final Rejection of June 7, 2021 teaches a set of sensors that may be added to a vehicle to measure global and relative attitude properties of the vehicle.  These attitude sensors, when used in tandem with sensor systems that the 
Applicant also argues that neither Taylor nor Xu teaches “a housing commonly housing the sensor, the support member, the acceleration sensor, the light source, and at least a portion of the light source adjustment mechanism” as Claim 7 recites.  The examiner respectfully disagrees.  Xu states that a set of sensors are “mounted on the car body located at the center of gravity” (¶ 27).  Xu additionally shows that the safety system and a plurality of sensors are housed within the car body (¶ 23; as shown in Figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, et al., US 2012/0173185 A1, in view of Xu, et al., US 2005/0102083 A1.
As per Claim 1, Taylor teaches a sensor module adapted to be installed in a vehicle (¶ 19), comprising: a sensor configured to sense external information of the vehicle (¶¶ 19-20; position range sensor 102 of Figure 1); and a support member supporting the sensor (¶ 19; on “machine coordinate frame M”).  

As per Claim 2, Taylor teaches a sensor system adapted to be installed in a vehicle (¶¶ 17, 19), comprising: 
a sensor configured to sense external information of the vehicle (¶¶ 19-20; position range sensor 102 of Figure 1); and
a support member supporting the sensor (¶ 19; on “machine coordinate frame M”). 
Taylor does not expressly teach: an acceleration sensor supported on the support member; a memory configured to store a first output value of the acceleration sensor at a first time point; and a processor configured to acquire a difference between the first output value and a second output value of the acceleration sensor at a second time point.  Xu teaches: 
an acceleration sensor supported on the support member (¶¶ 26-27); 
a memory configured to store a first output value of the acceleration sensor at a first time point (¶ 65;” as roll, pitch and yaw rates may be computed from the image signals”); and 
a processor configured to acquire a difference between the first output value and a second output value of the acceleration sensor at a second time point (¶¶ 47-48; to compute roll angles and other values).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 3, Taylor does not expressly teach: an adjustment mechanism configured to perform adjustment of at least one of a position and an attitude of the sensor, wherein the processor is configured to cause the adjustment mechanism to perform the adjustment based on the difference.  Xu 
As per Claim 4, Taylor teaches a corrector configured to perform correction of the external information acquired by the sensor, wherein the processor is configured to cause the corrector to perform the correction based on the difference (¶¶ 78-79).
As per Claim 5, Taylor teaches a housing commonly housing the sensor, the support member, and the acceleration sensor (¶ 19; “mounted on machine 100” of Figure 2), wherein the processor is supported by the housing (¶ 69).
As per Claim 6, Taylor teaches that the memory and the processor are supported by the housing (¶¶ 70-71).
As per Claim 7, Taylor does not expressly teach: a light source; a light source adjustment mechanism configured to adjust at least one of a position and an attitude of the light source; and a housing commonly housing the sensor, the support member, the acceleration sensor, the light source, and at least a portion of the light source adjustment mechanism.  Xu teaches: 
a light source (¶ 55; “headlights and parking lights”); 
a light source adjustment mechanism configured to adjust at least one of a position and an attitude of the light source (¶ 66; headlight adjustment system 64 of Figure 2); and 
a housing commonly housing the sensor, the support member, the acceleration sensor, the light source, and at least a portion of the light source adjustment mechanism (¶¶ 26-27; “mounted on the vehicle car body”).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.

As per Claim 9, Taylor teaches: 
a first step of causing the memory to store the first output value at the first time point that is before the sensor system is installed in the vehicle (¶ 69); and 
a second step of causing the processor to acquire the difference between the first output value and the second output value at the second time point that is after the sensor system is installed in the vehicle (¶¶ 69, 71).
As per Claim 10, Taylor teaches that the first step is performed by a first entity (¶ 69; “e.g., a magnetic, electronic, or optical data storage device”), and the second step is performed by a second entity that is different from the first entity (¶ 69; “sensor calibration computer 322” of Figure 3).
As per new Claim 11, Taylor teaches that the housing is a lamp chamber in the vehicle (¶ 36; operator interface 314 of Figure 3, including a set of “warning lamps”).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,435,505 (“the ‘505 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘505 patent also claims an adjustable sensor that is mounted in a housing case as part of a vehicle, and adjusts in response to evaluation of data that the sensor collects.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/332,469 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908.  The examiner can normally be reached on Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016, or you can reach supervisor Thomas Black at (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661